Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154764(75)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 154764
  v                                                                 COA: 325407
                                                                    Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before August 9, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2017
                                                                               Clerk